Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 10, 2015

The Court of Appeals hereby passes the following order:

A16I0073. KATHERINE R. RINTOUL et al. v. MELVIN TOLBERT et al.

       Plaintiffs Katherine Rintoul and William Garner seek interlocutory review of
the trial court’s order granting partial summary judgment to the defendants in this
action brought under the Georgia Whistle Blower Act, OCGA § 45-1-4, and the
Georgia Racketeer Influenced and Corrupt Organizations Act, OCGA § 16-14-1 et
seq. Under OCGA § 9-11-56 (h), the grant of partial summary judgment on any issue
or as to any party is reviewable by direct appeal. Olympic Dev. Group v. American
Druggists’ Ins. Co., 175 Ga. App. 425 (1) (333 SE2d 622) (1985). Thus, the order
that the plaintiffs seek to appeal is directly appealable and not subject to the
interlocutory appeal requirements. “This Court will grant a timely application for
interlocutory review if the order complained of is subject to direct appeal and the
applicants have not otherwise filed a notice of appeal.” Spivey v. Hembree, 268 Ga.
App. 485, 486, n. 1 (602 SE2d 246) (2004).
       Accordingly, this application for interlocutory appeal is hereby GRANTED.
The plaintiffs shall have ten days from the date of this order to file a notice of appeal
in the trial court, if one has not already been filed. The trial court clerk is instructed
to include a copy of this order in the appellate record.



                                         Court of Appeals of the State of Georgia
                                                                              12/10/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.